  Case 3:20-cv-00049-DHB-BKE Document 10 Filed 11/02/20 Page 1 of 3



                                                                                       FILED
                                                                               U.S. DISTRICT COURT
                      IN THE UNITED STATES DISTRICT COURT                         AUGUSTA OlV.
                                                                           !
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                      2020 NOV -2 P 3: 1 1

                                    DUBLIN DIVISION
                                                                          U'LER i\-1
                                                                                 soTdisi   EGA.
RONALD A. BRINSON                              )
                                               )
              Petitioner,                      )
                                               )
       V.                                      )          CV 320-049
                                               )
TIMOTHY C. WARD, Commissioner,                 )
Georgia Department of Corrections,             )
                                               )
              Respondent.                      )


                                         ORDER



       After a careful, de jiovo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. In lieu of

objections, Petitioner filed a motion to transfer his successive petition, filed pursuant to 28

U.S.C. § 2254, to the Eleventh Circuit Court of Appeals. (Doc. no. 9.)

       Petitioner filed his first § 2254 petition in 2015, challenging his 2007 conviction, and

the Court denied that petition. (Doc. no. 3, p. 2.) When Petitioner fled the instant petition

on July 21,2020, again challenging his 2007 conviction, the Magistrate Judge recommended

dismissal because Petitioner had not obtained authorization for a second or successive


petition from the Eleventh Circuit Court of Appeals. (Id. at 3.)      Petitioner requested an

extension of time to fie objecfons to the recommendation and seek authorization from the

Eleventh Circuit to file a successive petifon. (Doc. nos. 5, 7.)
  Case 3:20-cv-00049-DHB-BKE Document 10 Filed 11/02/20 Page 2 of 3




       On September 8, 2020, Petitioner filed his application with the Eleventh Circuit. Jn

re: Ronald Brinson. No. 20-13403 (11th Cir. September 8, 2020). The Eleventh Circuit

denied the application on September 28, 2020, determining none of Petitioner’s proposed

claims rely on a new rule of constitutional law or newly discovered evidence. See id, slip

op. at 3-4. One day later, Petitioner asked this Court for transfer to the Eleventh Circuit of

his admittedly successive habeas petition to “avoid harmful dismissal from the Court” and

obtain a ruling on appellate counsel’s alleged use of a racial slur. (Doc. no. 9, pp. 2-3.)

       The Court denies the transfer motion because the Eleventh Circuit denied the prior

application to file a successive petition, and Petitioner does not claim an inability to file

another such direct application due to an upcoming deadline or procedural hinderance. See

Bavsen v. Sec’v. Fla. Dep’t of Corr.. 697 F. App’x 650, 651 (11th Cir. 2017)(per curiam)

(finding interests of justice did not require transfer of successive petition because no

upcoming deadline or procedural hinderance prevented filing of direct application).

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge as its opinion, DENIES Petitioner’s motion to transfer, (doc. no. 9), DENIES AS

MOOT the motion to proceed informa pauperis,(doc. no. 2), and DISMISSES this petition

filed pursuant to 28 U.S.C. § 2254.

       Further, a prisoner seeking relief under § 2254 must obtain a certificate of

appealability (“COA”) before appealing the denial of his application for a writ of habeas

corpus. This Court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.        Rule 11(a) to the Rules Governing Section 2254

Proceedings. This Court should grant a COA only if the prisoner makes a “substantial

                                           2
  Case 3:20-cv-00049-DHB-BKE Document 10 Filed 11/02/20 Page 3 of 3




showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set

forth in the Report and Recommendation, and in consideration of the standards enunciated in

Slack V. McDaniel, 529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite

showing. Accordingly, the Court DENIES a COA in this case.              Moreover, because there

are no non-frivolous issues to raise on appeal, an appeal would not be taken in good faith.

and Petitioner is not entitled to appeal informa pauperis. See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court      lOSES this ciydl action.

       SO ORDERED this                   day of                      , 2020, at Augusta, Georgia.




                                            UNITED STATES DISTRICT JUDGE




          If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
